ORDER
The Office of Attorney Ethics having reported to the Court on the failure of ROBERT M. CHRISTIE of EAST ORANGE to comply with the Order of the Court entered in this matter on March 21, 1995, and good cause appearing;
It is ORDERED that ROBERT M. CHRISTIE is temporarily suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that ROBERT M. CHRISTIE pay a sanction in the amount of $1,000 to the Disciplinary Oversight Committee within fourteen days of the filing date of this Order; and it is further
ORDERED that ROBERT M. CHRISTIE be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys.